GUIDRY, Judge,
concurring.
Although our ultimate resolution of the issue presented achieves a harsh result, I fully agree that our Supreme Court’s decision in Brown v. Travelers Insurance Company, 247 La. 7, 169 So.2d 540 (1964) and our decision in Miller v. Belden Corporation, 386 So.2d 974 (La.App. 3rd Cir. *6571980) dictates the result which must be reached under the facts presented. In my view, the inequity which results from the application of LSA-R.S. 23:1209 under the facts of this case is a matter for legislative-correction.